DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment
This office action is responsive to the amendment filed on 6/28/22. As directed by the amendment: claims 1-5, 7-11 and 13-16 have been amended, claims 17-18 has been canceled, and no new claims have been added. Thus, claims 1-16 are presently pending in the application.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered. See WO 2001/095962 on page 3 of specification.
The information disclosure statement filed 3/13/20 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered. See JP-S59-034267A.

Claim Objections
Claims 4 and 11 are objected to because of the following informalities: 
Claim 4 recites “the retaining portion” in line 3, suggested to be changed to --the retaining edge portion-- in order to keep the language consistent.
Claim 11 recites “an pump” suggested to be changed to --a pump-- for grammatical correctness.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “a retaining groove” however a retaining groove was already recited in claim 1 and therefore it is unclear if applicant is introducing a new and different retaining groove or referring back to the retaining groove of claim 1. 
Claim 4 recites “a retaining edge portion” however a retaining edge portion was already recited in claim 1 and therefore it is unclear if applicant is introducing a new and different retaining edge portion or referring back to the retaining edge portion of claim 1. 
Claim 5 recites “a shaft portion” however a shaft portion was already recited in claim 1 and therefore it is unclear if applicant is introducing a new and different shaft portion or referring back to the shaft portion of claim 1. 
Claim 8 recites “a tapered portion” however a tapered portion was already recited in claim 1 and therefore it is unclear if applicant is introducing a new and different tapered portion or referring back to the tapered portion of claim 1. 
Claim 9 recites “a seat” however a seat was already recited in claim 1 and therefore it is unclear if applicant is introducing a new and different seat or referring back to the seat of claim 1. 
Any remaining claims are rejected as being dependent on a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Petit et al. (5,328,099).
Regarding claim 1, in fig. 7 Petit discloses a nozzled cartridge for storing medicine, comprising: a medicine container 1 that is to be filled with a predetermined quantity of a powdered medicine (Col. 6, ll. 39-40, abstract); a nozzle portion 1a that is formed on the medicine container and that ejects the powdered medicine; and a plug (13, 13a, 13b and 31) that functions as a plug to close another opening (at end 1b) in the medicine container, and that is opened when administering medicine (Col. 5, ll. 47-28, Col, 7, ll. 38-39) wherein the nozzled cartridge is detachably mountable (17e is snapped onto flange 22 of 1b, Col. 7, ll. 8-11) to a sprayer 4 when administering medicine, a nozzle base (17e, 17d, 17c, 17b, but not including lowest portion of 17, where 17 is pointing in fig. 7) that is mounted to the other opening (where 17e and 22 snap together, Col. 7, ll. 8-11); a retaining groove 7a formed in the nozzle base so as to retain the plug; a retaining edge portion (portions of 13 that contact 7a, shown in fig. 7) formed on the plug so as to retain the retaining edge portion at the retaining groove (Fig. 7); a shaft portion 13a formed on the plug, the shaft portion continuing to (toward) the retaining edge portion; a stopper portion 13b that is disposed on the shaft portion at a position spaced from the retaining edge portion and that has a shape that is to be hooked to (toward) a predetermined position of the nozzle base (Fig. 7); a tapered portion that is formed between the shaft portion and the retaining edge portion (between where 13 contacts 7a and where 13 meets 13a); and a seat 7b formed on the nozzle base as a region that part of the plug (portion 31 of the plug) abuts when the plug returns back after opening of a valve (Fig. 7), but does not explicitly recite a nozzle cover that closes an opening in the nozzle portion with respect to figure 7. However, fig. 2 teaches a nozzle cover (cap 30) that closes an opening 3 in the nozzle portion. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Petit’s nozzle portion with a nozzle cover, as taught by an alternate embodiment of Petit, for the purpose of preventing contaminants from entering the nozzle. 
Regarding claim 2, the modified Petit discloses an unsealable cartridge seal is applied to an opening of the nozzle cover (the opening of the cap is in a removably sealed positioned on the cartridge, Col. 3, ll. 49-54).
Regarding claim 3, the modified Petit discloses a retaining groove 7a that retains the plug is formed at the other opening of the medicine container.
Regarding claim 4, the modified Petit discloses a retaining edge portion (portions of 13 that contact 7a, shown in fig. 7) is formed on the plug, for retention at the retaining portion 7a.
Regarding claim 5, the modified Petit discloses a shaft portion 13a continuing to (toward) the retaining edge portion, and a stopper portion 13b that is disposed on the shaft portion at a position spaced from the retaining edge portion and that has a shape that is to be hooked to (toward) a predetermined position of the other opening (shown in fig. 7), are formed on the plug.
Regarding claim 6, the modified Petit discloses an air passageway that allows passage of air is formed on the stopper portion (see fig. 7, air flow around stopper portion and up past valve member).
Regarding claim 7, the modified Petit discloses a pointed portion (distal end of 13) that is pointed in shape from the retaining edge portion toward the opening of the nozzle portion is formed on the plug.
Regarding claim 8, the modified Petit discloses a tapered portion is formed between the retaining edge portion of the plug and the shaft portion (between where 13 contact 7a and where 13 meets 13a) so as to have a diameter increasing from the shaft portion toward the retaining edge portion (Fig. 7).
Regarding claim 9, the modified Petit discloses a seat 7b on which the plug (portion 31 of the plug) or the tapered portion thereof to abut after a valve opening is formed at the other opening of the medicine container.
Regarding claim 10, the modified Petit discloses the seat 7b is formed to have a shape with which the plug (portion 31) or the tapered portion thereof comes into planar contact (Fig. 7).
Regarding claim 11, the modified Petit discloses a sprayer 4 that feeds air into the cartridge and sprays the powdered medicine, the sprayer comprising: a pump (18 and where 17 is pointing in fig. 7) that feeds air into the cartridge; and a rod 36 that is a member performing stroke movement in conjunction with movement of the pump, and that indirectly (via air pressure) abuts on the plug at a predetermined position partway along the stroke and opens the plug (Col. 7, ll. 1-44).
Regarding claim 12, the modified Petit discloses a finger rest 19 enabling a user to rest a finger when using the sprayer is provided on the sprayer.
Regarding claim 13, the modified Petit discloses a venthole 19b is formed in the rod.
Regarding claim 14, the modified Petit discloses an aperture end of the venthole is formed at an end face of the rod (opening to 19b is formed at end face of 19).
Regarding claim 16, the modified Petit discloses the pump includes a cylinder 18 and a plunger (where 17 is pointing in fig. 7).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Petit, as applied to claim 11 above, in further view of Yukiko et al. (JP 2011-15954 A see English translation provided).
Regarding claim 15, the modified Petit is silent regarding that the air-feeding device includes a bellows pump. However, in fig. 15 Yukiko discloses a pump 11 that includes a bellows pump. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Petit’s pump with a bellows pump, as taught by Yukiko, for the purpose of providing an alternate pump having the predictable results of providing powdered medication to a user. 

Response to Arguments
Applicant's arguments filed 6/28/22 have been fully considered but they are not persuasive. 
	Applicant argues on page 10 that Petit fails valve 13 does not contribute to maintaining the powdered medicine in the nozzle, “the rectifying effect by the valve is not directly transmitted to the drug formulation” and the function of the return check valve is realized by the grid (10) instead of the valve (25).
	These arguments are not taken well since the language of a valve maintaining the powdered medicine in the nozzle is not found in the claims. Therefore, Petit meets the claimed limitations.
	Applicant argues on page 10 that Petit’s valve is not situated within the cartridge. 
	Examiner disagrees since figure 7 of Petit shows that portion 13 of Petit is within the cartridge, the cartridge defined as 1 as well at 17b-e, but not including the lowest portion of 17, where17 is pointing in fig. 7. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL T SIPPEL whose telephone number is (571)270-1481. The examiner can normally be reached M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RACHEL T SIPPEL/Primary Examiner, Art Unit 3785